OheistiaNSON, J.
(concurring specially). The notice of appeal states that the plaintiff “appeals from part of that certain order for judgment of the said district court, granted on the 28th day of August, a. d. 1922, and thereafter entered herein,” etc. It is established by a long line of decisions in this state, that an appeal does not lie from an order for judgment. See, Malherek v. Fargo, ante, 123, 190 N. W. 176, and authorities cited therein. Hence the appeal must be dismissed. I deem it proper to say, however, that a careful examination of the judgment roll discloses no error.